Citation Nr: 1742841	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-33 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic sleep disorder (PTSD).


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Air Force on active duty from September 1977 to September 1981 and from July 1982 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In an April 2016 decision, the Board remanded the appeal for further development.

The Board notes that additional evidence has been added to the record since the last adjudication of the appeal in an August 2016 supplemental statement of the case.  These new documents are not relevant to the issue in dispute in this appeal; that is, whether the Veteran's current obstructive sleep apnea is related to his active service or secondary to his service-connected PTSD.  Accordingly, remand is not required for initial agency of original jurisdiction (AOJ) consideration of this evidence.


FINDINGS OF FACT

1.  A diagnosis of obstructive sleep apnea was confirmed by an October 2011 sleep study.

2.  The Veteran's obstructive sleep apnea was not incurred in, and is not otherwise related to, his active service.

3.  The Veteran's obstructive sleep apnea is not proximately caused or aggravated by his service-connected PTSD.

CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran seeks service connection for sleep apnea, to include as secondary to service-connected PTSD.  For the reasons that follow, the Board finds that service connection is not warranted.

VA treatment records show that a diagnosis of obstructive sleep apnea was confirmed by an October 2011 sleep study.  The Veteran asserts that VA doctors told him that he has hypertension, high cholesterol, and PTSD which have caused his obstructive sleep apnea.  See January 2013 notice of disagreement.  He has not asserted that his obstructive sleep apnea had its onset in, or is otherwise related to, his active service.  An August 2010 Report of General Information shows that the Veteran reported he was not treated in service for obstructive sleep apnea.  A review of his service treatment records corroborates this statement.  His service treatment records are absent of complaints or treatment for potentially related symptomatology.  Additionally, in Reports of Medical History completed in association with periodic medical examinations, to include the entrance and separation examinations, the Veteran regularly checked the box indicating "no" to "frequent trouble sleeping."

The Veteran underwent a VA examination in May 2016 to determine the nature and etiology of his obstructive sleep apnea.  Based on a review of the record, the examiner confirmed a diagnosis of obstructive sleep apnea in October 2011.  The examiner opined that the disability was not caused or aggravated by his service-connected PTSD.  The examiner explained that the obstructive sleep apnea is not related to the Veteran's active service in part because his service treatment records were silent for any indications of the disability.  The examiner also explained that obstructive sleep apnea results from the narrowing of the upper airway and its causes may include a long or large tongue, a mandible displaced backwards, or large tonsils and adenoids; scientific and medical literature does not support a relationship between PTSD and obstructive sleep apnea.  

The Board finds the examiner's opinion to be persuasive as it is based upon a review of the record, in-person interview and examination of the Veteran, and consideration of accepted medical literature.  The examiner's opinions are also the only competent etiological evidence of record.  A review of the VA treatment records does not support the Veteran's assertion that his VA doctors attributed obstructive sleep apnea to his PTSD.  Additionally, the Veteran is not competent to make this etiological connection himself because he does not possess the requisite medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the evidence weighs against a finding that the Veteran's obstructive sleep apnea is directly related to service or that it is proximately caused or aggravated by his service-connected PTSD.  38 C.F.R. §§ 3.303, 3.310.  The Board also notes that the Veteran is not service connected for hypertension or high cholesterol; therefore, those disabilities cannot be the basis for a secondary theory of entitlement to service connection.  38 C.F.R. § 3.310.  There is no doubt to be resolved; service connection for obstructive sleep apnea is not warranted. 


ORDER

Service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


